Case 1:19-cv-03170-DLC Document 110 Filed 11/06/19 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

KINGSTOWN CAPITAL MANAGEMENT,
L.P.; KINGSTOWN PARTNERS MASTER
LTD.; KINGSTOWN PARTNERS II, L.P.;
KTOWN, LP; KINGSTOWN CAPITAL
PARTNERS LLC; INVESTHOLD LTD; and
VERALI LIMITED,

1:19-cv-03170-DLC
Plaintiffs,
DECLARATION OF LUMIR
Vv. SAFRANEK IN SUPPORT OF
HIS MOTION TO DISMISS
RADOVAN VITEK; CPI PROPERTY
GROUP, 8.A.; J&T BANKA, A.S.;
POSTOVA BANKA, A.S.; JAN GERNER;
MILADA MALA; JEAN-FRANCOIS OTT;
LUMIR SAFRANEK; PAVEL SPANKO;
and JULIUS STRAPEK,

Defendants.

 

 

I, LUMIR SAFRANEK, pursuant to 28 U.S.C. § 1746, declare as follows:

1. I am a defendant in this action and make this declaration in support of my motion
to dismiss the claims asserted against me in the Plaintiffs’ Complaint.

2. I am a citizen and resident of the Czech Republic, where I have resided my entire
life (including, prior to January 1, 1993, Czechoslovakia).

3. I have never lived or worked in the United States. The only times I have been to
the United States were on vacation or to compete in amateur sport shooting competitions. My

most recent visit to the United States was in 2014.
4. 1 have never transacted any business in the United States other than paying for

meals, lodging and other tourism and sports shooting competition-related expenses when I
Case 1:19-cv-03170-DLC Document 110 Filed 11/06/19 Page 2 of 2

visited. I have never authorized any agent to transact any business in the United States on my

behalf.
5. I have never owned any real estate or other assets in the United States.
6. I have never maintained any bank accounts in the United States.
7. I have never filed any tax returns or paid any taxes (other than sales taxes) in the

United States.

8. To the best of my knowledge, I have never communicated with any representative
of any of the Plaintiffs in this lawsuit.

9. To the best of my knowledge, I have never communicated with anyone located in
the United States in connection with Kamoro Limited (“Kamoro”) or the other matters alleged in
the Complaint. I have never directed or authorized anyone else to do so.

10. ‘Ihave never directed or authorized anyone to travel to the United States or take
any actions in the United States in connection with Kamoro or any of the other matters alleged in
the Complaint.

11. Although I am proficient in written English, I am not conversant in spoken
English. I would require an interpreter to give accurate testimony at a U.S. deposition or trial.

I declare under penalty of perjury under the laws of the United States of America that the
foregoing is true and correct.

Executed in the Czech Republic on October 30%, 2019 4 /

 

 

% | Lumir Safranek
